Case 8:20-mc-00065-TPB-SPF Document 2-2 Filed 08/12/20 Page 1 of 2 PageID 210

                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA

                                              SPECIAL ADMISSION
                                           ATTORNEY CERTIFICATION
This attorney certification form and the information contained herein neither replaces nor supplements the filing and service of
pleadings, motions, or other papers as required by law, rule, or court order. This form is required for use by the Clerk of Court in
furtherance of the Guidelines and Plan Administration of Non-Appropriated Funds as adopted by this Court and this form will not
be handled as a pleading, motion, or other paper filed in a case before the Court.

IN RE APPLICATION OF TATIANA AKHMEDOVA


                                                 ,
Plaintiff(s)/Petitioner(s),

v.                                                                                 CASE NO.
                                                                                               8:20-mc-00065-TPB-SPF



                                                 ,
Defendant(s)/Respondent(s)

                                                       /


I,
     Marie E. Larsen                                            (pro hac vice counsel), hereby submit this attorney certification form

to the Court on behalf of
                              TATIANA AKHMEDOVA                                                                 (p arty represented).


ATTORNEY INFORMATION

Firm Name:
                  Holland & Knight, LLP

Address:
            31 West 52nd Street

City:
        New York                                                     State:
                                                                              NY                  Zip : 10019                -

Firm/Business Phone:
                         (212)513-3477
                                -      -                             A lternate Phone: (212) -513-3200-
                         (212) 385-9010
Firm/Business Fax:               -           -

E-mail Address:      marie.larsen@hklaw.com

ATTORNEY CERTIFICATION

I certify that:

1.          To my knowledge there are NO disciplinary or suspension proceedings pending against me in any Court of the United
            States or of any State, Territory, or Possession of the United States. NOTE: If proceedings ARE pending at this time,
            please explain at the bottom or back of this form.
2.          I am not a resident of the State of Florida.
3.          I do not make frequent or regular appearances in separate cases to such a degree as to constitute the maintenance of a
            regular practice of law in the State of Florida.
4.          Within the twelve (12) month period preceding the date of this attorney certification, I have read the most current
            version of the Local Rules of the United States District Court for the Middle District of Florida.

I declare under penalty of perjury
                           perrju r that the foregoing is true and correct.
                               jury
                                                                                   8/12/2020
Signature                                                                          Date

Revised 01/01/15                                                                                               Page 1 of 2
Case 8:20-mc-00065-TPB-SPF Document 2-2 Filed 08/12/20 Page 2 of 2 PageID 211

CASE MANAGEMENT / ELECTRONIC CASE FILING (CM/ECF)

To obtain a login and password necessary to participate in the Middle District of Florida’s Case Management /
Electronic Case Filing (CM/ECF) system, please check our web page at www.flmd.uscourts.gov.



ATTORNEY SPECIAL ADMISSION FEE

Attorneys specially admitted to practice in the Middle District of Florida under the conditions prescribed in Rule 2.02
of the Local Rules of the United States District Court for the Middle District of Florida, or Rule 2090-1(c)(1) of the Local
Bankruptcy Rules for the Middle District of Florida, are required to pay to the Clerk a fee of $150.00 per case. The
special admission fee is due with this attorney certification. Payment should be in U.S. currency and checks must be
drawn on a U.S. bank. Please make checks payable to “Clerk, U.S. District Court.”

Providing the Court with an attorney certification form and the $150.00 Special Admission Fee, DOES NOT satisfy the
requirements of Rule 2.02, Local Rules for the Middle District of Florida.




Revised 01/01/15                                                                                        Page 2 of 2
